Citation Nr: 1602746	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

The Appellant and V.M.



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974, including service in Vietnam.  He died in May 2000, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen a previously denied claim for service connection for the cause of the Veteran's death.

In November 2011, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

In March 2012, the Board reopened the claim and remanded the issue for further development.  The RO was instructed to verify the Veteran's periods of service in Vietnam and obtain a medical opinion regarding the Veteran's cause of death.  Subsequently, Vietnam service dates were verified and a VA medical opinion was obtained in July 2014.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The Veteran died in May 2000 due to multiple bone metastases and carcinoma of unknown primary site; no other underlying causes or significant conditions contributing to death were listed on the death certificate.
 
 2.  At the time of the Veteran's death, service connection was in effect for residuals of a laceration on the left ring finger and residuals of a laceration on the right second and third fingers.
 
 3.  Bone metastases and carcinoma of unknown primary site were first demonstrated long after service and are not etiologically related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In this case, the VCAA duty to notify was satisfied by way of a March 2007 letter.  The letter notified the Appellant of what information and evidence must be provided by the appellant, and what information and evidence would be obtained by VA.  The Appellant was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter informed the Appellant that in order to establish entitlement to DIC benefits, the evidence must show that the Veteran died from a service-related disease or injury.  The letter listed the conditions for which the Veteran was service-connected at the time of his death, and advised the Appellant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed her of the bases for previous denial of the claim.  The record establishes that the Appellant has been afforded a meaningful opportunity to participate in the adjudication of her claim, and there has been no allegation from the Appellant or her representative that she has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Appellant in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Appellant. 

The Board further finds that all relevant evidence has been obtained with regard to the Appellant's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  A VA medical opinion was obtained in July 2014, which the Board finds adequate for adjudication purposes.  The opinion was predicated on a full reading of the record, including consideration of the pertinent evidence of record and the statements of the Appellant, and the reviewing physician provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

There is no indication that there is outstanding evidence or that additional examinations are in order.  The Appellant has actively participated in the claims process by providing evidence and argument; thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Accordingly, the Board finds that the duty to assist has been fulfilled.

Service Connection for Cause of Death

The Appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran died in May 2000 from multiple bone metastases and carcinoma of unknown primary site.  The Appellant states that the Veteran had lung cancer, brain cancer, and/or his multiple bone metastases were equivalent to multiple myeloma, and that these cancers were due to Agent Orange exposure during the Veteran's service in Vietnam.  See the July 2008 statement; November 2011 Board hearing transcript.  

Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for the cause of the Veteran's death due to herbicide exposure is not warranted. 

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1111, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Accordingly, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Here, at the time of his death, the Veteran was service-connected for residuals of a laceration on the left ring finger and residuals of a laceration on the right second and third fingers.  However, the Veteran died from multiple bone metastases and carcinoma of unknown primary site, and the evidence does not suggest, and the Appellant does not assert, that his death was related to his service-connected disabilities.  Nevertheless, the Appellant may establish service connection for the cause of the Veteran's death when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346   (1999) (both discussing the factors of service connection).

To establish service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to Agent Orange during service, certain listed diseases, including respiratory cancers (including lung cancer), multiple myeloma, and soft-tissue sarcomas are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

In this case, the Veteran's exposure to herbicides such as Agent Orange is presumed based on his service in Vietnam from November 1971 to November 1972, as reflected by a May 2012 confirmation of service in the Republic of Vietnam by the Personnel Information Exchange System (PIES).  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran's DD 2014 also indicates that he was awarded a Vietnam Service Medal and a Republic of Vietnam Campaign Medal.  

The Veteran's STRs are silent for any findings or diagnosis of lung cancer or any malignancy.  He consistently denied any history of tumor, growth, cyst, or cancer, and an October 1973 service separation examination report indicates that his lungs and chest were clinically normal.

Post-service treatment records indicate that  in September 1992, the Veteran was diagnosed at VA with a cryptorchid left testis with poorly differentiated seminoma that had a spindle cell component.  Treatment included excision and an orchiectomy.  

In December 1994, the Veteran was found to have a right lung basilar infiltrate and effusion, which was noted to be a large right pleural effusion in June 1995.  The lungs were otherwise clear except for a mild, old interstitial change.  The next month, the pleural effusion was noted to have significantly decreased following thoracentesis.  By the end of September 1995, no significant pleural effusion was seen.  The Veteran had a thoracoscopy in September 1995, and a pleural and lung biopsy was negative for malignancy.

In August 1996, the Veteran underwent a right orchiectomy, which showed atrophied testicles but no evidence of malignancy.

In August 1997, the Veteran was noted to have a stage IV carcinomatosis, advanced chronic obstructive pulmonary disease (COPD), and multiple pleural effusions.  In September 1997, bone imaging of the whole body was done, which revealed an area of increased bony density around the left lateral chest, most likely representing a healed fracture of the ribs.  A CT of the thorax indicated the appearance of a healing rib fracture.  The reviewing radiologist stated that the appearance would be unusual for a bony metastasis, but the possibility could not be excluded.  The radiologist also noted a small calcified granuloma in the right upper lung that appeared unchanged from a previous CT examination of March 1997.  The lungs were otherwise clear, with no pleural effusion.  
In February 2000, the Veteran's diagnoses included upper gastrointestinal bleeding secondary to erosive gastritis and ulcers, chronic vascular headaches, chronic pain syndrome with continuous pain in right lower rib cage (status post recurrent pleural effusion with thoracotomy and pleurodesis in 1996 for exudative, nonmalignant pleural effusion), chronic pancreatitis, diabetes mellitus, abnormal liver function tests and fatty liver, and COPD with tobacco use.  A brain MRI showed two enhancing lesions on the left in the cerebellum and internal capsule region.  An MRI of the abdomen and pelvis there was no adenopathy or solid organ metastasis identified, but there was irregular marrow signal throughout the pelvis and left femur.  In March 2000, bone imaging of the whole body showed finding suggestive of widespread metastatic bone disease involving the skull, right orbit, entire spine, ribs, femurs, and shoulders.  Activity was also seen in the kidneys.  The findings were not present on a previous study in March 1998.  A March 2000 chest CT found a 1 centimeter mediastinal lymphadenopathy, hypodense lesion in the liver and in the spleen, a pseudocyst in the pancreas, and a high CEA that was associated with a recent gastrointestinal bleed.  The doctor's impression was that he had a probable gastrointestinal malignancy of some type or a carcinoma of unknown origin.

The Veteran's VA doctor, Dr. M.D., stated in a September 2001 letter that the Veteran had a prior state II seminoma that was treated with an orchiectomy and radiation therapy.  When the Veteran was seen by Dr. M.D., he was anemic and had a strikingly positive bone scan with multiple metastases.  Dr. M.D. stated that the Veteran underwent an endoscopy, which was negative, but was unable to have a colonoscopy before passing away.  He further stated that the Veteran's cancer was never biopsied, but that it was possible that he had some form of gastrointestinal malignancy or carcinoma of unknown origin with mostly bone metastases.  

In November 2011, the Appellant testified in a Board  hearing the Veteran died of metastasized bone cancer, which meant that he had cancer throughout his body, including lung cancer, liver cancer, and brain cancer.  The Appellant stated that after VA doctors realized how widespread the Veteran's cancer was, they stopped testing and moved into palliative care.  The Appellant's brother, Mr. V.M. testified that in the last 3-4 years of his life, the Veteran cleared his throat and spit a lot, which he had not done previously.

A VA medical opinion was obtained in July 2014.  After reviewing the claims file, the reviewing VA doctor opined first that the Veteran's previous seminoma was not responsible for his death, as MRI results in 1998 showed no active disease.  In addition, a March 2000 treatment note indicated that while there was evidence of the metastases, it was unlikely that they arose from the seminoma, which was substantiated by treatment records dating between March and May 2000 that indicated that there was evidence of metastases involving the brain, liver, lymph nodes, and bones.  The doctor opined second that the Veteran's other medical conditions, including migraine headaches, pancreatitis, mood disorder, diabetes mellitus, and hyperlipidemia would not have been expected to contribute much to his death, as they were stable, compensated, or quiescent.  Finally, the reviewing doctor opined that he could not provide a determination of the Veteran's primary source of cancer, but that the most recent imaging studies in March 2000 did not contain any suggestive evidence of lung involvement.  He noted that there were several treatment records that stated the source of the metastases was unknown, and there were no tissue specimens taking during the Veteran's evaluation that revealed the type of malignancy that the Veteran had at that time.  As such, a lung cancer could not be established at the time of the Veteran's death.

The Veteran's causes of death, bone metastases and carcinoma of unknown primary site, are not included on the list of diseases that are presumptively service-connected, and the above evidence fails to document a diagnosis of lung cancer, multiple myeloma, soft-tissue sarcoma, or other disease listed in 38 C.F.R. § 3.309(e).  In fact, although the VA physician could not definitively opine on the origin of the Veteran's metastases, he opined that there was no evidence of lung involvement.  Furthermore, although the Appellant has contended that the Veteran's multiple bone metastases were equivalent to multiple myeloma, the medical evidence does not contain documentation of a diagnosis of multiple myeloma, and the evidence is silent for mention of a diagnosis of a sarcoma.  As such, although exposure to Agent Orange has been presumed, presumptive service connection for herbicide exposure is not warranted because the Veteran's causes of death are not among the presumptively service-connected diseases.  

However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  For service connection to be granted on a direct basis, there must be evidence that links the Veteran's death from multiple bone metastases and carcinoma of unknown primary site to an in-service occurrence of an injury or disease, and competent evidence of a nexus between the current disability and the in-service disease or injury.  A review of Veteran's service treatment file does not reveal a diagnosis or treatment for any cancer or tumor-related issues in service.  As discussed above, an October 1973 service separation examination report indicates that the Veteran's lungs and chest were clinically normal, and is silent for any mention of complaints or treatment for cancer or a tumor.  Additionally, there is nothing in the Veteran's post-service treatment records that reflects that the Veteran was diagnosed as having cancer within one year of his service.  

The only evidence suggesting a link to service is the Appellant's own statements about the Veteran's cause of death.  The Board does not doubt the Appellant is sincere in her belief that the Veteran's cause of death is related to his service.  Although the Appellant may certainly describe the Veteran's symptoms, she does not have the medical training necessary to render an opinion as to the origin and/or type(s) of the Veteran's cancer.  The Board notes that the Appellant worked in the medical field as an ICU medical clerk at a VA medical center; however, the etiology of cancer goes beyond a simple or immediately observable cause-and-effect relationship and would require specialized knowledge of oncology, as well as review and interpretation of clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  As such, the Board finds little probative value in the Appellant's statements with regard to establishing service connection for cause of death.

In sum, the weight of the competent and credible evidence shows that the Veteran's causes of death were not related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992); see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim of service connection for the cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


